The award of $3,000 to plaintiff Frank Shain is clearly excessive. That sum apparently included an allowance by the jury for plastic surgery, out of that item listed in the bill of particulars at $5,000. However, there was no proof as to that item. The sum of $23,211.10 awarded to the infant is amply sufficient to provide for plastic surgery if that is required. Judgment, insofar as it is in favor of the infant plaintiff, unanimously affirmed, with costs; insofar as it is in favor of the plaintiff Frank Shain individually, it is unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless the said plaintiff, Frank Shain, stipulates to reduce the judgment in his favor individually to $710 in which event the judgment, as so modified, is affirmed, without costs. Settle order on notice. Concur •—• Peek, P. J., Breitel, Botein, Rabin and Cox, JJ.